UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) off The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 3, 2014 VITACIG, INC. (Exact name of registrant as specified in charter) Nevada 333-1 46-4 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 433 North Camden Drive, 6 th Floor, Beverly Hills, California (Address of principal executive offices) (Zip Code) 425-652- Registrant’s telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. On December 3, 2014, the Company received a resignation notice from Mark Linkhorst from all of his positions with the Company, including President, CEO, Principal Executive Officer, Treasurer, CFO, Principal Accounting Officer, Secretary, Treasurer and Director. Mr. Linkhorst’s resignation was not due to any disagreement with the Company on any matter relating to its operations, policies or practices. On December 3, 2014, the Company appointed Alfred Santos as its new President, CEO, Principal Executive Officer, Treasurer, CFO, Principal Accounting Officer, Secretary, Treasurer and Director. Mr. Santos is an American actor and producer. In August 2014 he joined VitaCig, Inc. as a partner to endorse company products. Mr. Santos will serve as Director and Officer until his duly elected successor is appointed or he resigns. There are no arrangements or understandings between Mr. Santos and any other person pursuant to which he was selected as an officer or director. There are no family relationship between Mr. Santos and any of our officers or directors. Mr. Santos has not held any other directorships in a company with a class of securities registered pursuant to section 12 of the Exchange Act or subject to the requirements of section 15(d) of such Act or any company registered as an investment company under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VITACIG, INC. Date: December 4, 2014 By: /s/Alfred Santos Alfred Santos, President
